Citation Nr: 0803918	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated at 
30 percent. 

REPRESENTATION

Appellant represented by:	Michael D. Kitchens, Agent


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to January 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  That 
rating decision granted service connected for PTSD and 
assigned a 30 percent rating effective September 19, 2003.  
The RO issued a notice of the decision in March 2005.  The 
veteran timely filed a Notice of Disagreement (NOD) in August 
2005.  In October 2005, the RO provided a Statement of the 
Case (SOC).  The veteran timely filed a substantive appeal in 
January 2006.  The RO provided Supplemental Statements of the 
Case (SSOCs) in August 2006 and January 2007.

The veteran testified before a Decision Review Officer (DRO) 
in January 2007.

The veteran was previously represented by the Texas Veterans 
Commission (TVC).  In October 2006, however, VA received a 
letter revoking TVC's power of attorney and a VA From 21-22a 
indicating, as noted on the title page, that the veteran is 
currently represented by Michael D. Kitchens.

Other Matter

The Board comments that the veteran had applied for non-
service connected pension, which the RO granted in a May 1995 
decision, effective from November 9, 1994.  Accordingly, this 
matter has been resolved by that decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.



REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claim.  38 C.F.R. § 19.9 
(2007). 
  
The veteran's January 2006 Form 9 indicates that he did not 
elect a hearing before the Board.  However, in an October 
2006 correspondence, the veteran requested a "formal 
hearing."  As noted in the introduction, in January 2007 a 
hearing was held before a DRO and the transcript of the 
hearing is of record.  During the hearing, the veteran's 
agent indicated that it was his impression that the veteran 
was to receive a hearing before the Board.  The DRO informed 
the agent that the veteran was entitled to a Board hearing.  
The veteran's agent stated that "I'm pleased to have this 
hearing here today because we just wanted somebody to talk to 
face to face."  Hearing Transcript at 5-6.  In order to 
ensure that the veteran has had an adequate opportunity to 
partake in the processing of his claim, the Board determines 
that the RO must clarify whether the veteran wants a Board 
hearing, and if so, it must schedule one accordingly.

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

The RO should clarify whether the veteran 
wishes to have a Board hearing on the 
matter instantly on appeal, and if so, the 
RO must schedule said hearing.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


